Citation Nr: 1442665	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  09-37 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for posttraumatic stress disorder (PTSD) for the period prior to October 2, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to June 1957.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO), which found clear and unmistakable error in a June 1958 rating decision that had denied service connection for psycho-neurotic reaction, post-traumatic.  In relevant part, this November 2007 rating decision granted service connection for posttraumatic stress disorder (PTSD) with dysthymia, established an effective date of June 18, 1957, and assigned a noncompensable initial rating from that date until October 2, 2001.  The Veteran has appealed this portion of that initial rating.

The Board remanded this case for further development in August 2013 and January 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By way of summary, the Board notes that the Veteran is claiming entitlement to a compensable initial rating for PTSD for the period of June 18, 1957, to October 1, 2001, based on social and occupational impairment and/or psychoneurotic reaction symptoms (including stomach complaints).  To this end, he has submitted lay statements and private treatment records.  Additionally, VA has medical and educational records for the Veteran during this period.  

The Veteran has submitted additional evidence and has expressly declined to waive initial agency of original jurisdiction (AOJ) consideration.  As such, this evidence must be considered by the AOJ prior to consideration by the Board.

The Veteran's recent medical submission is a May 1999 private record showing treatment for postherpetic neuralgia.  In the "Plan" section, the Veteran is noted to be taking Vicodin and amitriptyline, but will discontinue use of the latter due to fatigue and instead will begin taking imipramine.

The Veteran's claimed symptoms include digestive problems; sleep problems; forgetfulness; alcohol abuse; interpersonal problems; and employment problems.  Many of these symptoms are either absent in or contradicted by the sparse medical records from this period.  For example, to the extent he was asked, the Veteran reported no more than moderate and rare alcohol use in the available medical records.  See e.g., Private treatment records dated June 1958 and February 1997.  The Veteran did affirmatively answer the question "Have you ever felt the need to cut down on drinking" in and undated health summary that appears to be from late 1986 or very early in 1987.  Additionally, several of the Veteran's claimed sleep symptoms were associated with sleep apnea.  See Private treatment records dated February 1997.  Socially, the Veteran has participated in church activities during the majority of this time period.  However, the Veteran's first two marriages (Josephine and Willie Mae) ended during the relevant time period.  He remarried a third time during this period and has been with his current wife (Irene) since approximately 1983.  It is unclear whether the Veteran's divorces are symptoms of his disability.  Occupationally, the Veteran held various jobs in the first year following his separation from service.  See June 1958 VA Examination.  His former business partner stated that he unexpectedly left the barber shop in 1969 to move to Oregon.  See N.T.'s July 2008 statement.  The Veteran's education records show that he sought education benefits to attend community college and beautician school while in Portland in the early 1970's.  Subsequently, the Veteran had a long career as a barber.  Medical expertise is necessary to determine whether these symptoms were part of his PTSD disability picture during this time period and their severity.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the Veteran's claims folder to a suitably qualified VA examiner for clarification of which of the Veteran's claimed symptoms during this period should be attributed to his PTSD.  Specifically, the examiner should address the following concerns:

a.  Clarify which symptoms are attributable to the Veteran's PTSD (previously diagnosed as psycho-neurotic reaction, post-traumatic) for the period of June 18, 1957, to October 1, 2001.  While not an exhaustive list, the Board notes that the Veteran's claimed symptoms include digestive problems, sleep problems, alcohol abuse, interpersonal problems, and employment problems.  

b.  Alternately, the examiner should indicate whether any of the reported symptoms are more accurately attributed to a cause other than PTSD.

If the examiner is unable to determine whether a reported symptom is associated with the Veteran's PTSD or another condition, he or she should so state.

c.  The examiner should also consider the lay statements of record and the Veteran's education and employment history in determining the extent of occupational and social impairment demonstrated during this period (June 18, 1957, to October 1, 2001).

2.  Thereafter, adjudicate the claim for a compensable initial rating for PTSD.  If the benefit sought on appeal is not granted, a supplemental statement of the case should be issued.  The Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

